Citation Nr: 0516536	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on aid 
and attendance.

2.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral spine condition, prior to June 3, 
2003; and to 60 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the veteran's 
claims of entitlement to a disability rating in excess of 40 
percent for a lumbosacral spine condition (which it 
characterized as status-post-operative fusion of the 
lumbosacral spine with residual spondylosis and degenerative 
disc disease) and to special monthly compensation based on 
aid & attendance and housebound benefits.  The veteran has 
perfected a timely appeal.

By rating decision issued in September 2003, the RO granted a 
60 percent rating for the lumbosacral spine disability, 
effective June 6, 2003, and also awarded special monthly 
compensation based on housebound benefits, effective June 6, 
2003.  

The RO subsequently concluded in a supplemental statement of 
the case issued to the veteran and his service representative 
in September 2003 that entitlement to an earlier effective 
date than June 6, 2003, for the grant of special monthly 
compensation was not warranted.  There is, however, no 
evidence that the veteran or his representative disputed the 
effective date.  As no appeal was initiated with respect to 
this issue, and as the time for initiating an appeal has 
expired, the issue of an earlier effective date than June 6, 
2003, for the grant of special monthly compensation is not 
before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2004).

In April 2005, the Board advised the veteran and his 
representative of its preliminary finding that he had not 
submitted a timely notice of disagreement with regard to the 
effective date issue.  Later that month, the veteran 
responded that he had no additional argument to submit on the 
effective date issue.  His representative submitted argument 
on his behalf, but did not point to a notice of disagreement 
with the effective date assigned in the September 2003 rating 
decision, which granted entitlement to housebound benefits 
effective June 6, 2003.  Accordingly, the Board finds that it 
does not have jurisdiction over this issue.

Because claimants are presumed to be seeking the maximum 
benefit allowed by law and regulation, and because the 
veteran is receiving less than the maximum evaluation 
available for his service-connected lumbosacral spine 
condition, the issues of entitlement to a disability rating 
in excess of 40 percent on a lumbosacral spine condition 
prior to June 6, 2003, and to a disability rating in excess 
of 60 percent on a lumbosacral spine condition from June 6, 
2003, remain in controversy.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's service connected disabilities prevent him from 
being able to dress and undress himself, or keep himself 
ordinarily clean and presentable.


CONCLUSION OF LAW

The criteria for a grant of special monthly compensation, 
based on the need for the regular aid and attendance of 
another person, have been met. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, as amended, 
imposed duties on VA to provide notice an assistance to 
claimants fro VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim for aid and attendance.  

Criteria

A person shall be considered to be in need of a regular aid 
and attendance if such person is so nearly helpless or blind 
as to need or require the regular aid and attendance of 
another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

In determining whether the veteran is helpless or nearly so 
helpless as to require the regular aid and attendance of 
another person, the following circumstances will be 
considered: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c)

Analysis

The veteran's service connected disabilities consist of major 
depression with dysthymia, evaluated as 100 percent 
disabling; a lumbar spine disability, evaluated as 60 percent 
disabling; deafness of the right ear, evaluated as 10 percent 
disabling; left trochanteric bursitis, evaluated as 10 
percent disabling; right trochanteric bursitis, evaluated as 
10 percent disabling; and residuals of a fracture of the left 
ankle, evaluated as noncompensable.

The record does not indicate that the veteran is blind or 
confined to a nursing home or bedridden. Thus, to prevail, 
the evidence must show that he is so helpless or nearly so 
helpless that he meets the other criteria set forth in 38 
C.F.R. § 3.352(a).  It is not required that all of the 
factors enumerated in this paragraph be found to exist before 
a favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need. 38 C.F.R. § 3.352(a); see 
VAOPGCPREC 21-94.

On a June 2003 examination for VA, the veteran reported that 
he was unable to shower, or dress himself because of the pain 
from his back disability.  The examiner noted that the 
veteran appeared to be in severe distress, and had 
generalized muscle weakness in the lower extremities.  The 
examiner concluded that the veteran had severe limitations 
due to back pain, spasm, weakness, and instability.  The 
veteran was found to be in need of aid and attendance "more 
likely than not all due to his service-connected 
disability."

The June 2003 examination is the only recent explicit medical 
opinion as to whether the veteran is in need of aid and 
attendance due to service connected disabilities.  That 
opinion is to the effect that service connected disability 
renders the veteran in need of regular aid and attendance.  
This conclusion is supported by the report that the veteran 
is unable to shower or dress himself without assistance, and 
thus meets some of the criteria of 38 C.F.R. § 3.352(a).  
Accordingly, the Board finds that the evidence is in favor of 
the grant of special monthly compensation based on the need 
for regular aid and attendance.


ORDER

Special monthly compensation on account of the need for 
regular aid and attendance is granted.


REMAND

VA has a duty to notify claimants of any information and 
evidence needed to substantiate a claim, of what evidence the 
claimant is responsible for obtaining, and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
In implementing this duty, VA has undertaken to advise 
claimants to submit relevant evidence in their possession. 38 
C.F.R. § 3.159(b) (2004).

The notice requirements of § 5103(a) and § 3.159(b) are 
generally not met unless VA can point to a specific notice 
providing document in the claims file.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A review of the veteran's claims file shows that, to date, 
the required notice has not been provided with respect to the 
increased rating claims for a lumbosacral spine condition.  
In this regard, the Board notes that the RO sent the veteran 
and his service representative VCAA notice letters on June 
20, 2001 and on March 3, 2003.  However, these letters only 
included the criteria for substantiating a claim for service 
connection.  They did not refer to the veteran's increased 
rating claims for a lumbosacral spine condition.

Although the January 2003 statement of the case referred to 
the June 2001 VCAA notice letter and included the criteria 
listed in 38 C.F.R. § 3.159, to date, VA has not specifically 
informed the veteran of the evidence needed to substantiate 
his request for an increased disability evaluation on his 
service-connected lumbosacral spine condition, prior to and 
after June 3, 2003, the evidence needed to substantiate his 
special monthly compensation claim based on aid & attendance, 
or the distribution of the responsibilities for obtaining 
that evidence.  See Quartuccio, 16 Vet. App. at 187.  

While a failure to provide most aspects of VCAA required 
notice are not prejudicial, the failure to provide notice of 
the evidence needed to substantiate a claim is prejudicial.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  In this case the information provided in the June 
2001 letter could actually mislead the veteran with regard to 
the evidence needed to substantiate the claims.  Therefore, 
in order to produce a decision that could withstand judicial 
review, the Board must ensure that the veteran receives 
appropriate VCAA notice concerning his increased rating 
claims and special monthly compensation claim.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran and his service 
representative with the appropriate 
notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) concerning his 
claims of entitlement to a disability 
rating in excess of 40 percent for a 
lumbosacral spine condition, prior to 
June 3, 2003; and to a disability rating 
in excess of 60 percent for a lumbosacral 
spine condition, from June 3, 2003.

The evidence needed to substantiate the 
claim is that showing his back disability 
meets criteria set forth in the statement 
of the case and supplemental statements 
of the case.

2.  The veteran also should be afforded 
an examination to determine his 
eligibility for special monthly 
compensation based on the need for aid 
and attendance.  The claims folders 
should be forwarded to the examiner for 
review.  Based on the examination results 
and a review of the medical evidence in 
the claims folders, the examiner should 
provide an opinion as to whether the 
veteran's service-connected disabilities 
cause him to be bedridden or require a 
higher level of care under the regular 
supervision of a licensed health-care 
professional or the attendance of a 
relative.  The examiner should provide a 
complete rationale for all opinions 
expressed.

2.  Then re-adjudicate the claims of 
entitlement to a disability rating in 
excess of 40 percent for a lumbosacral 
spine condition, prior to June 3, 2003, 
to a disability rating in excess of 60 
percent for a lumbosacral spine 
condition, from June 3, 2003, and to 
special monthly compensation based on aid 
& attendance.  Include the new criteria 
for evaluating baci disabilities that 
became effective on September 26, 2003.  
38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, 
and notes following the formula.  If any 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case before the claims folder is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

